Citation Nr: 1441167	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected muscle damage of right muscle group XI.
      
2. Entitlement to an initial disability rating in excess of 10 percent for scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded these issues in February 2014 for further evidentiary development.  The RO continued the denial of each claim as reflected in the July 2014 supplemental statement of the case and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's injury to the right lower extremity was due to a deep penetrating wound with debridement and prolonged infection.

2.  During the entire period on appeal, the Veteran's muscle damage of right muscle group XI, manifested symptoms of pain, tightness, cramping, weakness, increased fatigability with moderate flare-ups and no evidence of loss of deep fascia or muscle substance, muscle atrophy or severe impairment of function.

3.  The Veteran's scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis is deep, nonlinear encompassing an area less than 12 square inches (77 square centimeters) with no evidence that the scar results in limitation of function of the affected muscle. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for service-connected muscle damage of right muscle group XI has been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.55(a), 4.71a, 4.73, Diagnostic Code 5311 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned for muscle damage of right muscle group XI and scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis.  The July 2008 rating decision granted the Veteran's service connection claim and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the July 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The June 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating muscle disabilities muscle group XI and painful scars and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, VA examinations dated in May 2008 and March 2014 and lay statements from the Veteran.

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran and evaluated the Veteran with respect to symptoms of any residuals of laceration to the right calf to include any muscle damage and scarring.  The examiners documented in detail the claimed symptoms and the results of the examinations.  Thus, the Board finds the VA examinations are adequate for rating purposes. 

These issues were previously remanded in February 2014 to obtain any outstanding treatment records and to provide the Veteran with a VA examination.  The RO contacted the Veteran in February 2014 to elicit from him the appropriate consent to obtain any outstanding VA or private treatment records for the issues on appeal.  The Veteran did not respond to the letter.  The claims file also contains a March 2014 VA examination report that documents the current severity of the disabilities on appeal and addresses the questions raised in the February 2014 Board remand.  Accordingly, the Board finds that there has been substantial compliance with the February 2014 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

Muscle Damage of Right Muscle Group XI

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2013).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The Veteran's service-connected muscle damage of right muscle group XI is evaluated as 10 percent disabling under Diagnostic Code 5311.  Diagnostic Code 5311 pertains to Muscle Group XI which includes the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  The function of Group XI muscles is propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  38 C.F.R. § 4.73.  Diagnostic Code 5311 provides a zero percent disability evaluation where the disability is slight; a 10 percent disability evaluation where the disability is moderate; a 20 percent disability evaluation where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

When determining the severity of musculoskeletal disabilities such as the one at issue, which is at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45 (2013). 

The Board finds that the Veteran's muscle damage of right muscle group XI more closely approximates a moderately severe muscle disability.  The evidence reveals that the Veteran sustained a laceration to his right calf from a forklift.  A January 1975 treatment record shows that there was a gash (2 inches by 1 inch by .5 inch deep) that was butterfly in shape in the right gastrocnemius muscle.  The wound was cleaned and closed with stitches.  The wound became infected with evidence of cellulitis and lymphangitis.  One week after the injury he was admitted for treatment of the infection.  Twenty days later a skin graft was attempted, however, it appears that the graft did not take.  He was discharged a week later after it was determined that the wound would granulate nicely.  A March 1975 treatment record shows that the wound appeared to be healing well and in December 1975 there was a notation that there was a well healed scar to the right posterior calf with no reinfection or edema.  Thus, the evidence shows that there was a deep penetrating wound with debridement and prolonged infection.  The evidence shows that the Veteran has pain and tightness in the calf with occasional symptoms of weakness.  The Veteran described experiencing additional pain with lifting heavy objects.  Cold weather also makes the pain worse.  He sometimes experiences a cramping sensation and occasional local paresthesia.  The May 2008 examiner determined that the Veteran experiences pain and increased fatigability with moderate flare-ups every two to three weeks that last one to two days.  The muscle disability results in the Veteran taking frequent breaks to walk when traveling long distances and he is able to tolerate sitting less than one hour.  The muscle injury results in moderate impairment of chores, exercise, recreation and traveling and prevents sports.  The March 2008 examination noted that there was a scar of the right posterior mid-calf measuring 1.5 inches wide by 1 inch long with mild depression.  The scar was painful or tender to touch and it was adherent.  In light of the foregoing, the Board finds that the muscle injury more closely approximates a 20 percent disability rating for moderately-sever muscle injury. 

The injury to the muscle groups is not manifested by a severe muscle disability.  Although the injury resulted in a deep penetrating wound with debridement and prolonged infection, there is no indication that the Veteran was treated for a shattering bone fracture or open comminuted fracture, extensive debridement, sloughing of soft parts or intramuscular binding and scarring.  The medical evidence reveals that there is no loss of deep fascia, muscle substance, or normal firm resistance of muscles.  The strength of the Veteran's muscles was 5/5 with no tissue loss and therefore it was not severely impaired.  In addition, the evidence shows that there is no nerve damage, tendon damage, bone damage, muscle herniation or limitation of joint motion associated with the Veteran's muscle damage.  Muscle damage of the right muscle group XI does not result in muscle atrophy, loss of power, impairment of coordination or uncertainty of movement.  Thus, a disability rating in excess of 20 percent has not been met or approximated.  

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows that the symptoms of muscle damage of right muscle group XI have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

Based on the foregoing, the evidence shows that the Veteran's muscle damage of right muscle group XI more closely approximates a moderately severe muscle disability.  Accordingly, entitlement to a 20 percent disability rating for service-connected muscle damage of right muscle group XI is granted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected muscle damage of right muscle group XI is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's muscle damage of right muscle group XI with the established criteria found in the rating schedule for muscle disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria considers the functional impact of the Veteran's muscle disability and the evidence of record does not indicate that it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his service-connected muscle disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Scarring of the Right Gastrocnemius with Secondary Cellulitis

The Veteran's scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in February 2008.  Therefore, the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  

Diagnostic Code 7804 provides that scars that are superficial and painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  This is the maximum disability rating under this diagnostic code.  As the Veteran is in receipt of a 10 percent disability rating for painful scar, he is not entitled to a higher disability rating under Diagnostic Code 7804

The Board has considered whether the Veteran is entitled to a higher rating under other diagnostic codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scar is not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  

Diagnostic Codes 7802 and 7803 provide for a maximum schedular rating of no more than 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2008).  No discussion is therefore necessary as to whether the Veteran might be more appropriately rated under one of these diagnostic codes.

A 20 percent disability rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area is 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008).  The VA examiner in March 2014 described the scar as deep and nonlinear with an approximate total area of 4 square centimeters.  The VA examiner in May 2008 described the scar as 1.5 inches wide and 1 inch long with mild depression.  It was painful or tender to touch and the scar was adherent.  Thus, the preponderance of the evidence shows that the Veteran's scar does not more closely approximate an area of 12 square inches (77 square centimeters) or more at any time during the appeal period.

Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part, in this case, the right lower extremity.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Here, the medical evidence of record reflects that the Veteran's scar of the right gastrocnemius muscle is deep and painful.  The scar was adherent.  See May 2008 VA examination.  There was also some numbness along the scar.  See May 2008 and March 2014 VA examinations.  The May 2008 VA examination revealed that the scar did not result in nerve damage, tendon damage, bone damage, muscle herniation or loss of deep fascia or muscle substance.  The examiner also determined that the motion of any joint was not limited due to muscle disease or injury.  The March 2014 VA examiner noted that the scar was stable and allowed for full function of the muscle of the right leg.  Thus, the preponderance of the evidence shows that the scar of the right gastrocnemius muscle does not result in limitation of function of the muscle.

Furthermore, the Veteran has already been granted a separate rating for impairment of the of right muscle group XI under Diagnostic Code 5311.  Thus, it does not appear that there are any functional limitations of the Veteran's disability which are not currently contemplated by his current ratings.  In this regard, his assigned rating under Diagnostic Code 7804 contemplates any disability due to the painful scar. The assigned rating for moderate damage to right muscle group XI contemplates the other residual symptoms as a result of the laceration to the right calf in service. Thus, a higher disability rating pursuant to Diagnostic Code 7805 is not appropriate, because there are no additional functional limitations with which to rate the Veteran's disability. 

The evidence of record shows that the Veteran does not have any cellulitis or any other skin disability of the right lower extremity during the appeal period as a residual of the in-service injury.  Thus, the Veteran is not entitled to a disability rating under any other diagnostic codes that evaluate skin disabilities.  

The competent medical evidence of record shows that the scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding whether the Veteran's scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis scar warrants a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar of the right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis with the established criteria found in the rating schedule for a skin disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the scar has caused any interference with employment.  Furthermore, the medical record does not show that the Veteran's service-connected scar has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial 20 percent, but not greater, disability rating for service-connected muscle damage of right muscle group XI is granted.
      
Entitlement to an initial disability rating in excess of 10 percent for scarring of the right gastrocnemius status post skin graft from laceration with secondary cellulitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


